Citation Nr: 1100313	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating for a service-connected 
bilateral hearing loss disability in excess of 10 percent, prior 
to September 29, 2009.

2.  Entitlement to a rating for a service-connected bilateral 
hearing loss disability in excess of 20 percent, from September 
29, 2009. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
April 1956 to March 1960.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 decision rendered by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, granted service connection for a 
bilateral hearing loss disability and assigned a 10 percent 
initial disability evaluation.  Subsequently, in April 2010, the 
RO increased the rating of the Veteran's bilateral hearing loss 
disability to 20 percent disabling from September 29, 2009.  The 
Veteran filed a timely appeal of the rating assigned for his 
bilateral hearing loss disability.  Additionally, as this rating 
does not represent the highest possible benefit as discussed 
below, this issue remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Upon examination on July 28, 2009, hearing loss disability 
was manifested by Level XI hearing acuity in the right ear and 
Level II hearing acuity in the left ear.  

2.  Upon a private examination on September 29, 2009, hearing 
loss disability was manifested by Level XI hearing acuity in the 
right ear and Level III hearing acuity in the left ear.

3.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected bilateral hearing loss is 
inadequate.   




CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating in excess of 10 percent 
for a service-connected bilateral hearing loss disability are not 
met prior to September 29, 2009.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
for a service-connected bilateral hearing loss disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2010).   

3.  The criteria for referral of the Veteran's bilateral hearing 
loss disability for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an 
enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

      

a)  Standard of Review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the Board resolves the benefit 
of the doubt for each such issue in favor of the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      b)  Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that a letter from VA to an 
appellant that described evidence potentially helpful to the 
appellant but that did not specify the party responsible for 
obtaining such evidence did not meet the standard set forth in 
the VCAA).

After having reviewed the record, the Board concludes that the 
notice requirements of the VCAA have been satisfied with respect 
to the issue on appeal.  The June 2009 VCAA letter informed the 
Veteran of VA's duty to assist in the development of his claim.  
Specifically, the Veteran was advised in the letter that VA is 
responsible for obtaining relevant records from any Federal 
agency, including records kept by VA Medical Centers and the 
Social Security Administration.  With respect to private 
treatment records, the June 2009 letter informed the Veteran that 
VA would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the letter was a copy 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this release 
so that VA could obtain private treatment records on his behalf.  
The June 2009 letter also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case; therefore no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA 
notice is not required where there is no reasonable possibility 
that additional development will aid the Veteran).

      c)  Duty to Assist

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured, which include both a private audiological examination 
and an audiological examination for VA purposes.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More 
specifically, a VA examination must be conducted when the 
evidence of record does not reflect the current state of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Specifically regarding audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

In this case, the Veteran was afforded an audiological 
examination for VA purposes in July 2009.  The report of the VA 
audiological evaluation indicates that the examiner recorded the 
Veteran's current complaints and noted the Veteran's history of 
noise exposure, conducted an appropriate evaluation, and rendered 
an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  Additionally, the examiner 
discussed the effect of the Veteran's hearing loss on his usual 
occupational and daily activities.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  The Board, therefore, concludes that this 
examination report along with the results of a subsequent private 
audiological report is adequate for the purpose of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the 
Veteran in his Form 9, Substantive Appeal, has alleged that VA 
has rated his bilateral hearing loss insufficiently, he has not 
disputed the adequacy of his VA audiological examination.

The Board observes that all due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been 
afforded the opportunity to present evidence and argument in 
support of his claim but declined to do so.  Accordingly, the 
Board will proceed to a decision. 

Schedular Analysis of Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss disability 
is worse than the current disability rating of 10 percent before 
September 29, 2009 and 20 percent after September 29, 2009.

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In general, when an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Staged ratings are also appropriate, however, 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Bruce v. West, 11 Vet. App. 405, 409 (1998) (quoting 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)).  The 
pertinent regulations establish eleven auditory acuity levels, 
designated from I to XI.  38 C.F.R. § 4.85 (2010).  Tables VI and 
VII as set forth in the pertinent regulations are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 (2010).  
When the examiner certifies that use of the speech discrimination 
test is not appropriate, then Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average," is 
used alone to determine the auditory acuity level.

In exceptional cases when the puretone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R.        § 
4.86(a) (2010).  Alternatively, when the puretone threshold is 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2010).




In July 2009, the Veteran underwent a VA audiological 
examination, which yielded the following results (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
40
65
75
85
RIGHT
95
120
120
115

Puretone threshold averages were 66 and 113 decibels in the left 
and right ears, respectively.  The speech discrimination score in 
the left ear was 92 percent; the right ear could not be tested.

The mechanical application of the Rating Schedule to the July 
2009 audiometric evaluation demonstrates that the Veteran had 
level II hearing in the left ear (between 66 and 73 average 
puretone decibel hearing loss, with between 92 and 100 percent 
speech discrimination).  Table VIa is used to determine the 
auditory acuity in the right ear because a speech discrimination 
test could not be performed, which results in level XI hearing in 
the right ear (105 or more average puretone decibel hearing 
loss).  See 38 C.F.R. § 4.85 (2010).  Entering these numeric 
designations into Table VII, a 10 percent disabling rating is 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2010).  

On September 29, 2009, the Veteran underwent a private 
audiological examination which yielded the following results:


HERTZ

1000
2000
3000
4000
LEFT
45
60
75
85
RIGHT
95
120
120
115

Puretone threshold averages were 66 and 113 in the left and right 
ears, respectively.  Speech discrimination scores at that time 
were 88 percent and 0 percent in the left and right ears, 
respectively. 

The mechanical application of the Rating Schedule to the 
September 29, 2009 audiometric evaluation demonstrates that the 
Veteran had level III hearing in the left ear (between 66 and 73 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination) and level XI hearing in the right 
ear (98 or more average puretone hearing loss, with between 0 and 
34 percent speech discrimination).  See 38 C.F.R. 4.85(f) (2010).  
Entering these numeric designations into Table VII, a 20 percent 
disabling rating is warranted under Diagnostic Code 6100.  38 
C.F.R. § 4.85 (2010).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment.  Neither 
audiological examination report demonstrates readings of 30 
decibels or fewer at 1000 Hertz for either ear or 70 decibels or 
greater at 2000 Hertz.  See 38 C.F.R. § 4.86(b) (2010).  In both 
examinations, however, the Veteran's right ear demonstrates an 
exceptional pattern of hearing loss because the puretone 
threshold at each of the four specified frequencies is 55 
decibels or greater.  See 38 C.F.R. § 4.86(a) (2010).  The 
numeric reading assigned to the Veteran's right ear-level XI-
does not change, however, despite the exceptional pattern of 
hearing impairment in that ear for VA rating purposes.  Entering 
the Veteran's audiological data into both Table VI and Table VIa 
yields the same result: the maximum of level XI hearing.  

To the extent that the Veteran contends that his hearing loss is 
more severe than the current evaluations, the Board observes that 
the Veteran is competent to report symptoms such as difficulty 
hearing, difficulty understanding conversations, and requiring a 
hearing aid.  The Veteran is not, however, competent to report 
that his hearing acuity is sufficient to warrant an increased 
compensable evaluation under VA's tables for rating hearing loss 
disabilities because such an opinion requires medical expertise 
that the Veteran has not been shown to have.  See Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding that 
in cases in which an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the present case, the Veteran's July 2009 audiological 
examination demonstrated that the Veteran's hearing loss was 10 
percent disabling.  The Veteran's September 2009 audiological 
examination demonstrated that the Veteran's hearing loss was 20 
percent disabling.  Accordingly, the Veteran's disability is 
rated as 10 percent disabling prior to the September 2009 
audiological examination and 20 percent disabling after that 
examination.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim of entitlement to a disability rating for 
bilateral hearing loss of: (a) greater than 10 prior to September 
29, 2009, and (b) greater than 20 percent after September 29, 
2009.  In so concluding, the Board acknowledges the obvious 
sincerity of the Veteran in pursuing a higher rating and the 
difficulties that the Veteran faces as a result of his hearing 
loss disability.  The Board, however, is obligated to decide 
cases based on the evidence before it rather than on such 
factors.  Based on the evidence of record, a higher rating for 
either of the two above periods of time is not in order.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to 
determine a veteran's entitlement to an extra-schedular rating.  
22 Vet. App. 111 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found to be inadequate, the Board must 
determine whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for hearing loss, but 
the Veteran does not meet those criteria.  In addition, it is 
important to note that the Veteran is in receipt of compensable 
evaluations for his service-connected bilateral hearing loss and 
tinnitus.

It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplate by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for extra-
schedular consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extra-schedular consideration is moot.  See 
Thun, supra.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2010).  The Court also noted, however, that even 
if an audiologist's description of the functional effects of the 
Veteran's hearing loss disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice caused by 
a deficiency in the examination.

In this case, both the Veteran's private audiological examination 
and his examination for VA purposes discussed the effect of the 
Veteran's hearing loss disability on his occupational functioning 
and daily activities.  The July 2009 VA examination noted that 
Veteran's bilateral hearing loss would have a severe negative 
effect on his daily activities, including understanding speech in 
occupational settings and in his daily activities.  The September 
2009 audiologist noted that the Veteran had difficulty 
understanding conversation in all listening situations and was 
hearing aid dependent.  The Board finds that the evidence of 
record, including these audiological evaluations, is sufficient 
for the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b) (2010).

None of the evidence indicates that the Veteran's hearing loss 
affects his daily life in an unusual or exceptional way.  Cf. 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  During a 
November 2001 VA clinical checkup, the Veteran reported that he 
had retired from the insurance investment and computer field.  He 
has never alleged that his hearing loss disability in any way 
contributed to his retirement.  The Board notes that the Veteran 
has described the impact of his left ear hearing loss disability 
on his life.  For example, he noted in his Form 9, Substantive 
Appeal, that he is unable to take his wife out in public because 
he cannot hear or understand her, and he additionally noted his 
belief that VA has failed to take into consideration the 
hardships that his disability has placed on the Veteran, his 
family, and his friends.  To the contrary, while the Board 
acknowledges the Veteran's frustration at the symptoms of his 
hearing loss disability, the Board nevertheless finds that these 
symptoms of hearing loss are not unusual or exceptional.  The 
Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extra-schedular referral is required.  See 38 
C.F.R.                § 3.321(b)(1) (2010); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the 
issue of a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
a request for TDIU is reasonably raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present 
case, the Veteran has not explicitly raised the issue of TDIU.  
Likewise, the record does not reasonably raise the issue of TDIU; 
the only employment-related information contained within the 
claims file indicates that the Veteran retired from a position in 
the insurance investment and computer field without reference to 
the Veteran's hearing loss disability.  In light of the 
foregoing, the Board finds that entitlement to TDIU has not been 
raised.


ORDER

Prior to September 29, 2009, entitlement to an initial rating for 
a service-connected bilateral hearing loss disability in excess 
of 10 percent is denied.

After September 29, 2009, entitlement to a rating for a service-
connected bilateral hearing loss disability in excess of 20 
percent is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


